DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application, and are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained:
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalko (US 2012/0251460) in view of Levy et al. (“Levy”, US 2009/0023790).
Regarding claims 1, 3, 5, 7, 9, 10, 12-14, and 18-20, Dalko teaches the use of the compound of formula (I) as a preserving agent in a cosmetic, dermatological or pharmaceutical composition (e.g., abstract).  Dalko exemplifies 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one, which is the compound of instant claim 1 (e.g., Example 1).  The compound has antimicrobial activity on yeasts, gram-negative bacteria, and gram-
Dalko does not specifically teach the presence of an additional preserving agent in the composition.
Levy teaches synergistic microbicidal compositions comprising N-methyl-1,2-benzisothiazolin-3-one and at least one microbicide, such as ethyl lauroyl arginate hydrochloride (e.g., paragraph [0004]; claim 1).  Combinations of ethyl lauroyl arginate hydrochloride and N-methyl-1,2-benzisothiazolin-3-one are exemplified as having activity against yeast, gram-negative bacteria, and gram-positive bacteria (e.g., Table 1).  The microbicidal compositions can be used to inhibit the growth of microorganisms in a number of compositions, such as cosmetics, toiletries, and food and beverage products (e.g., paragraphs [0020], [0021]).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the teachings of Dalko and Levy and include the microbicidal compositions of Levy in the composition of Dalko; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because both references are in the field of compositions such as cosmetics comprising antimicrobial preserving agents, wherein the skilled artisan would find it obvious to use either or both in combination of the same purpose of preserving the resulting composition.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same 
Regarding the weight ratio of 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one to ethyl lauroyl arginate (claims 2, 4, 6, 8, and 15-17), Dalko teaches and amount of 0.01% to 5% by weight, relative to the weight of the composition (e.g., paragraph [0023]), and Levy exemplifies amounts of ethyl lauroyl arginate of 0.2-110 ppm, or 0.00002-0.11% (e.g., Table 1).  This results in weight ratios which overlap those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding claim 11, Dalko teaches additional adjuvants may be present, such as surfactants, gelling agents, etc. (e.g., paragraph [0047]).


Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive.  
Applicant first argues Levy teaches its invention is limited to microbicidal compositions that require N-methyl-1,2-benzoisothiazolin-3-one with another microbicide such as ethyl lauroyl arginate hydrochloride, and that those of ordinary skill “would not have been led or motivated to combine the suggested microbicides therein with 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one instead of the required N-methyl-1,2-benzoisothiazolin-3-one.”  
st full paragraph ); and b) Applicant’s use of the open-ended term “comprising” allows for the presence of other active ingredients, including N-methyl-1,2-benzoisothiazolin-3-one.  Note Applicant’s specification also teaches additional cosmetic and dermatological active agents may be present (e.g., see substitute specification filed 18 February 2021 at page 3, lines 8-9).
Applicant also argues the results achievable by the present invention are unexpected and surprising, as demonstrated in examples in the specification.  
This argument is not persuasive because the data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  While the data as presented in the specification appears to demonstrate synergistic results for specific amounts and weight ratios tested, the claims are not limited to only the specific amounts and weight ratios which are said to demonstrate synergistic results.  Rather, claims 1, 3, 5, 7, 9, 10, 13, 14, and 18-20 read on any amount of each component, at any weight ratio, while claims 2, 4, 6, 8, and 15-17 specify ranges of weight ratios but no specific amounts, and claim 12 specifies an amount range for 4-(3-ethoxy-4-hydroxyphenyl)butan-2-one but not for ethyl lauroyl arginate.  Since it appears that some amounts and ratios demonstrate synergistic activity, while others do not, including amounts and ratios which fall within the ranges specified in the instant claims (e.g., see substitute specification filed 18 February 2021 at pages 6-7), it is not clear that the 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/Examiner, Art Unit 1611